Citation Nr: 0021680	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-42 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of deep vein thrombosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel 



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.  He served on active duty for training with the 
Army Reserve in December 1982, December 1984, March 1985, 
July 1985, September 1985, October 1985, and July 1986.  He 
has also indicated that he had inactive duty training 
periods.  

The June 1992, March 1993, and June 1994 rating decisions, 
which denied service connection for deep vein thrombosis, 
became final because the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO) notified 
the veteran of each of the decisions by letter, and he did not 
timely appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision from the VARO that 
denied reopening the claim for service connection for 
residuals of deep vein thrombosis.  


FINDINGS OF FACT

1.  The RO denied service connection for deep vein thrombosis 
in June 1992, March 1993, and June 1994 and notified the 
veteran of each of the decisions by letter, and he did not 
timely appeal.  

2.  Evidence received since the June 1994 decision includes a 
medical opinion relating deep vein thrombosis to an in-
service event.  

3.  There is no medical evidence of current disability 
related to any injury sustained during active duty training 
in 1985.    


CONCLUSIONS OF LAW

1.  The June 1992, March 1993, and June 1994 rating decisions 
became final because the RO notified the veteran of each of 
the decisions by letter, and he did not timely appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the June 1994 rating decision 
is new and material evidence; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  The claim of entitlement to service connection for deep 
vein thrombosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence prior to June 1994

The February 1975 separation examination report states that 
the veteran's vascular system and lower extremities were 
normal.  

The veteran was admitted to a VA hospital from January 1985 
to February 1985 for a venogram.  The veteran reported that, 
three weeks earlier while on Reserve duty, he jumped off of a 
truck and experienced pain sensation in both soles of his 
feet that resolved in approximately one minute.  The veteran 
reported pain, swelling, and increased warmth of the left 
lower extremity for approximately one week.  There was no 
history of trauma other than jumping off the truck three 
weeks ago.  The diagnosis was deep vein thrombosis of the 
left calf.  

In March 1985, a VA examiner prescribed an anticoagulant for 
the January 1985 deep vein thrombosis.  In April 1985, the 
veteran complained of right leg pain on walking.  The 
assessment was status post deep vein thrombosis.  The May 
1985 VA assessment was deep vein thrombosis of the left leg.  

In October 1985, a VA examiner stated that there was no 
evidence of deep vein thrombosis.  The January 1986 VA 
diagnosis was right lower leg pain, probably muscle pain.  

In December 1987, the VA impression was possible early deep 
vein thrombosis.  In August 1988, the veteran underwent a 
radionuclide venogram.  The impression included an abnormal 
radionuclide venogram of the right lower extremity, which the 
examiner opined could be secondary to the suspected deep vein 
thrombosis in 1985 or could represent another episode of deep 
vein thrombosis in the recent past.  The flow was almost 
normal in the deep venous system of the left lower extremity 
compared to the previous study of January 1985.  

The December 1991 statement of service shows that the veteran 
served on active duty for training with the Army Reserve in 
December 1982, December 1984, March 1985, July 1985, 
September 1985, October 1985, and July 1986.  Records at this 
center were incomplete, and some dates of discharge, 
enlistment, and active duty for training were not available.  

In June 1992, the veteran complained of a swollen leg.  The 
assessment was a nonpitting edema of the right leg and a 
history of thrombophlebitis.  

The veteran's September 1992 statement alleges that he 
incurred deep vein thrombosis when he jumped from a 
stationary truck during a Reserve drill and that medical 
personnel did not see him because they were not on duty.  


The evidence since June 1994

The April 1995 lay statements from three Reserve associates 
allege that the veteran reported jumping off a truck during a 
drill and injuring his leg.  Two associates allege that the 
veteran was not treated because medics were not on duty, and 
one associate alleges that the veteran's thrombosis was 
caused by the fall from the truck.  

A September 1995 letter from a VA nurse practitioner states 
that the veteran was under her care in the anticoagulation 
clinic in 1985 for deep venous thrombosis.  At that time, the 
only causative factor that could be determined was the trauma 
of a fall from the back of a truck during a week of Reserve 
duty.  
 
The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in May 1996.  The 
veteran testified that he was on active duty for training on 
a weekend drill.  Transcript (May 1996), page 1.  He jumped 
off a truck in early January 1985.  He felt pain in both feet 
that he reported to his truck master and to other men in the 
barracks.  Transcript (May 1996), page 3.  He sought no 
treatment because the medics were not on duty that weekend.  
Following training, the veteran did not go for treatment 
immediately because he was not bothered at the time.  After 
the jump, the pain lasted 2-3 minutes and went away, and he 
thought nothing of it.  Transcript (May 1996), page 4.  A 
couple of weeks later he noticed that his left calf area was 
warm and swollen.  Approximately three weeks after the jump 
from the truck, the veteran was examined at a VA hospital.  
The diagnosis was deep vein thrombosis with a clot in his 
left leg.  Transcript (May 1996), pages 2 and 4.  The veteran 
testified that he had no other injuries other than the jump 
from the truck.  Transcript (May 1996), page 4.  The veteran 
testified that the last time he had a deep venous thrombosis 
of the left leg was during his one hospitalization in January 
1985.  He testified that he had no deep venous thrombus of 
the right leg.  Transcript (May 1996), page 7.  

The veteran underwent a VA examination in July 1996.  The 
diagnoses included deep venous thrombosis of the left lower 
extremity in 1985.  

The veteran's October 1996 statement alleged that he should 
receive service connection because he was fine prior to 
jumping off the truck.  

The veteran underwent a VA examination in February 1997.  The 
veteran reported that in approximately 1985, while on Reserve 
duty, he jumped from a truck and landed on both feet.  He had 
immediate pain and swelling in both feet.  He had no 
immediate treatment but was subsequently seen at the VA 
Medical Center a few days later for complaints of marked 
pain, cramping, and swelling in the left leg.  Workup at that 
time revealed evidence of a deep vein thrombosis in the left 
lower leg.  The veteran was hospitalized and placed on 
anticoagulants, which he has continued to the present.  The 
diagnoses included deep vein thrombosis of the left lower 
leg.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106 (West 1991).


Analysis

The June 1992, March 1993, and June 1994 rating decisions 
became final because the RO notified the veteran of each of 
the decisions by letter, and he did not timely appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

The veteran has presented new and material evidence that was 
not in the record at the time of the June 1994 decision.  The 
medical records since June 1994 are material because they 
include a nexus opinion relating deep vein thrombosis to an 
in-service event.  The sworn testimony from the June 1994 
hearing is material because it explains the duration of pain 
after the veteran jumped from the truck in 1985.  The lay 
statements since June 1994 are material to corroborate the 
veteran's statements that he jumped from a truck during 
active duty for training and that he was not treated because 
medics were not on duty.  The claim must be reopened because 
the new and material evidence, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Nonetheless, the claim of entitlement to service connection 
for residuals of deep vein thrombosis is not well grounded 
because the medical evidence does not include a diagnosis of 
a current disability.  The veteran was hospitalized just one 
time, in January 1985, for deep vein thrombosis, and the last 
definitive diagnosis of deep vein thrombosis appeared in May 
1985.  The last diagnosis of suspected deep vein thrombosis 
appeared in August 1988, and examiners since then have simply 
referred to a history of deep vein thrombosis in 1985.  
Accordingly, the claim of entitlement to service connection 
for residuals of deep vein thrombosis is not well grounded.  

The medical evidence does not show an in-service diagnosis or 
treatment of deep vein thrombosis.  The veteran admits that 
he was not treated during training because medics were not on 
duty, and he testified that he thought no more about it for 
almost three weeks because the pain went away after 2-3 
minutes.  For the limited purpose of determining well 
groundedness, however, lay evidence from three Reserve 
associates will be accepted to show that a possible injury 
occurred during the documented jump from the truck.  Although 
the veteran and his associates are lay persons who are not 
competent to render medical opinions or medical diagnoses 
regarding the etiology of disorders, they are competent to 
provide evidence of observable symptoms, such as the 
veteran's complaints of pain after a fall or difficulty 
participating in physical activities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For the limited purpose of determining well groundedness, the 
medical evidence includes a nexus opinion relating a current 
diagnosis of deep vein thrombosis to an in-service event.  In 
September 1995, a VA nurse practitioner opined that the only 
causative factor of deep venous thrombosis that could be 
determined was the trauma of a fall from the back of a truck 
during a weekend of Reserve duty.  Although service 
department records do not verify an early January 1985 active 
duty for training period, a diagnosis based on the veteran's 
history of a single episode of trauma, without other episodes 
of trauma in the history, is sufficient to well ground a 
claim.   Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

In any event, the claim is not well grounded because the 
medical evidence does not include a diagnosis of a current 
disability of deep vein thrombosis.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of deep vein thrombosis 
is reopened, and entitlement to service connection is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

